DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on July 28, 2021. Claims 1-10 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on July 28, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for FR2008114 dated July 30, 2020.

Drawings
The drawings are objected to because Fig. 3 includes heavily shaded drawings and small drawings which are difficult to see. Additionally, all of the figures include thin lines and/or portions of the image which are of poor quality and difficult to see.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Under MPEP 1.52(b)(6), 
Other than in a reissue application or reexamination or supplemental examination proceeding, the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Nontext elements (e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered paragraph around or above the elements, and should not be independently numbered. If a nontext element extends to the left margin, it should not be numbered as a separate and independent paragraph. A list is also treated as part of the paragraph around or above the list, and should not be independently numbered. Paragraph or section headers (titles), whether abutting the left margin or centered on the page, are not considered paragraphs and should not be numbered.

The disclosure is objected to because of the following informalities: the specification fails to include paragraph numbering. Examiner notes that, while not a requirement, paragraph numbering assists with easy citations during prosecution and assists in facilitating discussions during interviews.  Appropriate correction is required.

Claim Objections
Claims 1, 2, 5-7 and 10 are objected to because of the following informalities:  
a.	Claim 1 should recite “the system” before comprising or delete the comma;
b.	Each of claims 2 and 6-7 recites configured to instead of “further configured to”;
c.	Claim 4 recites acronyms such as rad, s, kt, degA, and deg A. Each acronym should be spelled out prior to use in the claim;
d.	Claim 5 recites “0” which should be written out as “zero”
e.	Claim 10 should recite “the method” before comprising or delete the comma.	
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	an image capture device… in claim 1. Structure for this limitation may be found at least in claims 6, 8, and 9 as originally filed; a camera/multiple cameras.
b.	an image processing module… in claims 1 and 6-8. Structure for this limitation may be found at least at p. 10, Ln. 11-19 and p. 12, Ln. 1-9 and  of the instant specification; controller or computer plus the corresponding software steps; and
c.	a data consolidation module… in claims 1-2, 5, and 8. Structure for this limitation may be found at least at p. 10, Ln. 20-p. 11, Ln. 18 and p. 12, Ln. 1-9  of the instant specification controller or computer plus the corresponding software steps.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2, 5, and 9 along with the corresponding dependent claims 3-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites with a specific multiplying factor being associated with each take-off sub-phase. It is unclear if there is one specific multiplying factor for all of the sub-phases or if each sub-phase corresponds to its own specific multiplying factor. For purposes of this Action, Examiner is interpreting the claim to mean that each sub-phase has its own specific multiplying factor. 

Claim 5 recites a current speed of the wheels (in claim 1 from which it depends) and speeds of the wheels. It is unclear if these limitations are intended to relate to the same claim element or if this claim limitation requires more than one speed calculation for more than one wheel of the aircraft. For purposes of this Action, Examiner is interpreting speeds of the wheels to be the same as the wheel speed recited in claims 3 and 4 and referring back to the limitation a current speed of the wheels of claim 1. 

Claim 5 recites the data. It is unclear if this claim element relates to the data originating from the image processing modules, the inertial data, or both. For purposes of this Action, Examiner is interpreting this limitation to relate to the combination of both the image processing modules and the inertial data which are both previously introduced in claim 1.

Claim 5 recites inertial data of the aircraft and speeds of the wheels. It is unclear if this is or is not the same inertial data recited in claim 1. For purposes of this Action, Examiner is interpreting this limitation to mean the inertial data of claim 1 which comprises aircraft inertial data and inertial data relating to the wheels. 

Claim 9 recites one of the two front and rear cameras is dazzled by the sun. It is unclear what is meant by dazzled, because the way in which the term is used is not commensurate with the common knowledge definition or the state of the art definition of the word. The term dazzled typically refers to physical blinding due to a bright light. It is unclear how a camera may be “blinded” under this definition. The term dazzled also refers to what happens to a camera when it is struck by the light of a laser. It does not appear that either of these definitions is intended by Applicant. Instead, it appears that applicant uses the term to merely indicate a degraded quality of images taken by a camera due to direct sunlight. Examiner suggests amending the claim to recite as much without the use of the term “dazzled” as neither the common definition nor the state of the art definition of the term appears to fit the current claim and/or current invention. Examiner notes that this term is used in essentially an intended use limitation which holds limited patentable weight which is why Examiner would alternatively suggest amending the claim to delete the clause altogether. For purposes of this Action, Examiner is interpreting “dazzled” to mean causing a decreased image quality.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim does not recite any non-transitory structure for performing the method and is directed toward information in the form of data and data analysis. Because claim 10 does not recite any non-transitory structure for performing the method, claim 10 is directed toward a signal per se. 

Examiner suggests adding “by a processor,” “by a computer,” or “by a controller” to one or more of the limitations in order to overcome the above rejection of claim 10 under 35 U.S.C. 101.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2004/0059497 (hereinafter, “Sankrithi”).

Regarding claim 1, Sankrithi discloses a system allowing automatic take-off of an aircraft from a runway (see at least [0120]), comprising: 
an image capture device on board the aircraft to take a stream of images of the runway (see at least [0099]; a video camera (i.e., an image capture device) mounted on the aircraft takes video (i.e., a stream of images) of a runway); 
image processing modules configured to estimate, on a basis of the stream of images, a preliminary current position of the aircraft on the runway and to assign a preliminary confidence index to the estimate (see at least [0098] and [0099]; lateral displacement (i.e., a current position of the aircraft on the runway) is estimated and used as a preliminary estimation (i.e., preliminary confidence index) which is not considered the “best estimation”); 
a data consolidation module configured to determine a relevant current position of the aircraft on the runway by consolidating data originating from the image processing modules with inertial data to correct the estimate of the preliminary current position and to determine a relevant confidence index by taking into account a current speed of the wheels of the aircraft to refine the preliminary confidence index (see at least Fig. 13, [0092], [0098]-[0099], and [0113]; a “best estimate” (i.e., a relevant confidence index) of the position of the aircraft is generated by consolidating all of the data including at least inertial data, satellite data, camera data, and groundspeed/wheel speed); and 
a flight control computer configured to control and to guide the take-off of the aircraft as a function of the relevant current position and of the relevant confidence index received from the data consolidation module (see at least Fig. 13, [0041], [0092], [0098]-[0099], [0113], and [0120]; the “best estimate” (i.e., the relevant confidence index) of the position on the runway may be used during, for example, low visibility takeoffs, and the takeoffs may be performed by an automatic takeoff subsystem).

Regarding claim 10, Sankrithi discloses a method allowing automatic take-off of an aircraft from a runway, comprising: 
taking a stream of images of the runway from the aircraft (see at least [0099]; a video camera (i.e., an image capture device) mounted on the aircraft takes video (i.e., a stream of images) of a runway); 
estimating, on a basis of the stream of images, a preliminary current position of the aircraft on the runway and assigning a preliminary confidence index to the estimate (see at least [0098] and [0099]; lateral displacement (i.e., a current position of the aircraft on the runway) is estimated and used as a preliminary estimation (i.e., preliminary confidence index) which is not considered the “best estimation”); 
determining a relevant current position of the aircraft on the runway by taking into account inertial data to correct the estimate of the preliminary current position (see at least [0098] and [0099]; lateral displacement (i.e., a current position of the aircraft on the runway) is estimated and used as a preliminary estimation (i.e., preliminary confidence index) which is not considered the “best estimation”); 
determining a relevant confidence index by taking into account a current speed of the wheels of the aircraft to refine the preliminary confidence index (see at least Fig. 13, [0092], [0098]-[0099], and [0113]; a “best estimate” (i.e., a relevant confidence index) of the position of the aircraft is generated by consolidating all of the data including at least inertial data, satellite data, camera data, and groundspeed/wheel speed); and 
controlling the take-off of the aircraft as a function of the relevant current position and of the relevant confidence index (see at least Fig. 13, [0041], [0092], [0098]-[0099], [0113], and [0120]; the “best estimate” (i.e., the relevant confidence index) of the position on the runway may be used during, for example, low visibility takeoffs, and the takeoffs may be performed by an automatic takeoff subsystem).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sankrithi in view of U.S. Pub. No. 2021/0334984 (hereinafter, “Gauci”).

Regarding claim 6, Sankrithi discloses all of the limitations of claim 1. However, Sankrithi does not explicitly teach wherein the image processing modules are configured to: 
form a top view of the runway by producing a homography of each input image on a basis of extrinsic and intrinsic parameters of the cameras of the image capture device; 
find, on the top view, a triplet of lines made up of a central axis and of two lateral lines; and 
determine the preliminary current position of the aircraft on the runway by computing a deviation between an axis of the aircraft and a central axis of the runway.
Gauci, in the same field of endeavor, teaches wherein the image processing modules are configured to: 
form a top view of the runway by producing a homography of each input image on a basis of extrinsic and intrinsic parameters of the cameras of the image capture device (see at least Fig. 3-Fig. 4, [0063], and [0074]-[0079]; a top-down view of the runway is created via production of a homography of the input image based on the parameters of the camera); 
find, on the top view, a triplet of lines made up of a central axis and of two lateral lines (see at least [0011], [0063], [0068], and [0074]-[0079]; the centerline and taxi lines may be determined via the homography top-view); and 
determine the preliminary current position of the aircraft on the runway by computing a deviation between an axis of the aircraft and a central axis of the runway (see at least [0068]; the deviation estimation includes determining the deviation between the axis of the aircraft and the centerline (i.e., central axis) of the taxiway (i.e., runway)).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Sankrithi with the teachings of Gauci in order to improve the ability for an aircraft to navigate between taxiway lines; see at least Gauci at [0003].

Regarding claim 7, the Sankrithi and Gauci combination discloses and/or teaches all of the limitations of claim 6. Additionally, Gauci, in the same field of endeavor, teaches wherein, in case a direct detection of the central axis is not provided (see at least [0108]-[0109]; when the central axis is not provided, the central axis is estimated for the next frame based on previous data), the image processing modules are configured to indirectly estimate a position of the central axis on a basis of lateral lines of the runway, which are spaced apart by a pre-recorded runway width in a data server of the aircraft, with the central axis being reconstructed by computing a median between the two lateral lines (see at least [0108]-[0109]; because the median and centerline (i.e., central axis) between the two lateral lines are considered equivalents, the calculation of the predicted position of the centerline (i.e., central axis) is considered the same as computing the median).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Sankrithi with the teachings of Gauci in order to improve the ability for an aircraft to navigate between taxiway lines especially in the case of diminished visibility and/or missing data; see at least Gauci at [0003] and [0108]-[0109].

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sankrithi, as applied to independent claim 1 above, in view of U.S. Pub. No. 2014/0114557 (hereinafter, “Nataro”).

Regarding claim 9, _ discloses all of the limitations of claim 1. However, Sankrithi does not explicitly teach wherein the image capture device comprises a front camera to take images of the runway in front of the aircraft and a rear camera to take images of the runway behind the aircraft, so that, in case one of the two front and rear cameras is dazzled by sun, the images taken by the other camera remain relevant.
Nataro, in the same field of endeavor, teaches wherein the image capture device comprises a front camera to take images of the runway in front of the aircraft and a rear camera to take images of the runway behind the aircraft, so that, in case one of the two front and rear cameras is dazzled by sun, the images taken by the other camera remain relevant (see at least [0056]; the aircraft may include rear facing cameras for purposes of navigating the aircraft. Examiner notes that the purpose for why the rear camera is interpreted as an intended use claim and given limited patentable weight).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Sankrithi with the teachings of Nataro in order to add redundancy to the system to lower the chance of errors and improve the overall safety of automated systems in different weather environments; see at least Nataro at [0006]-[0008].

Allowable Subject Matter
Claims 2-5 and 8 are allowable over the prior art. However, each of claims 2-5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the above objections and rejections under one or more other statutes and are reconciled. Additionally, claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
a.	Regarding claim 2 and claims 3-4 that depend therefrom, the claim limitations wherein the consolidation module is configured to determine the relevant confidence index by multiplying the preliminary confidence index by a multiplying factor associated with a current take-off sub-phase from among a predetermined set of take-off sub-phases, with a specific multiplying factor being associated with each take-off sub-phase of claim 2, when considered in combination with the other claim features of independent claim 1, render claim 2 novel and non-obvious over the prior art. Specifically, the prior art does not explicitly teach or render obvious determining preliminary confidence indexes corresponding to a set of take-off sub-phases let alone that the take-off sub-phases correspond to respective specific multiplying factors which are used to determine the relevant confidence index. The closest art of record remains the primary reference in the instant Action, Sankrithi, which is silent to both take-off sub-phases and multiplying factors for confidence indexes. Therefore, claim 2 and the corresponding dependent claims 3-4 comprise allowable subject matter.
b.	Regarding claim 5, the claim limitations wherein, in case the preliminary confidence index strictly ranges between 0% and 100%, the data consolidation module is configured to reduce the preliminary confidence index by increasing a covariance value relating to consolidation of the data, and wherein, in case the preliminary confidence index equals 0, the data consolidation module is configured to determine the current position of the aircraft on the runway by only taking into account inertial data of the aircraft and speeds of the wheels of claim 5, when considered in combination with the other claim features of independent claim 1, render claim 5 novel and non-obvious over the prior art. Specifically, the prior art does not explicitly teach or render obvious generating a percent as a preliminary confidence index which may be zero or a value between zero and one hundred and responding to the value by either ignoring the corresponding data or changing a covariance value for use in the consolidation of the data. The closest art remains the primary reference in the instant Action,  Sankrithi, which fails to provide this level of detail relating to the preliminary confidence index. Therefore, claim 5 comprises allowable subject matter.
c.	Regarding claim 8, the claim limitations wherein the image capture device comprises a set of cameras positioned at different points of the aircraft, the image processing modules are configured to estimate the preliminary current position of the aircraft and the preliminary confidence index according to the stream of images from each camera, and wherein the consolidation module recovers the preliminary current position of the aircraft with a highest preliminary confidence index or recovers a statistical combination of the preliminary current positions in case the confidence indices are equal when considered in combination with the other claim features of independent claim 1, render claim 8 novel and non-obvious over the prior art. Specifically, the prior art does not explicitly teach or render obvious the use of two redundant cameras which each collect a set of data which are each analyzed to determine which set of data provides the highest preliminary confidence index for recovery by the consolidation module and/or to combine the data for consolidation by the consolidation module if the preliminary confidence indices of the respective data sets are equal. The closest combination of art includes the primary reference, Sankrithi, in view of Nataro, also of record which teaches at least the use of two cameras, one forward facing and one rearward facing. However, this combination fails to discuss any comparison of data of two cameras let alone comparisons to the level of detail required by claim 8. Therefore, claim 8 comprises allowable subject matter.

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2009/0201197 which relates to optimizing the location of the aircraft relative to the runway prior to takeoff. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIFFANY P OHMAN/Examiner, Art Unit 3663